DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Bachinski on 1/28/22.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
	Claim 1 (Currently amended): A device, comprising:
	at least one processor; and
	memory including instruction that, when executed by the at least one processor, cause the at least one processor to perform operations to:
	obtain a subset of a response corpus of standard response messages based on frequency of retrieval of standard response messages in the response corpus;
	generate a character corpus database including characterized responses generated by applying characterized features to standard responses included in the subset of the response corpus, wherein a plurality of pairs of response messages are provided in the character corpus database, wherein each pair of response messages comprises a first response message and a second response message, and wherein the first response message is a regular response message, and the second response message is a characterized response message corresponding to the regular response message;
	obtain a first conversation content input by a user, and generate a second conversation content which can be used as a response message according to the first conversation content using the response corpus of standard response messages;
	search the character corpus database for a third conversation content matched with the second conversation content in the character corpus database according to the second conversation content, wherein the third conversation content is located by searching for one or more first response messages each of which has a similarity with the second conversation content meeting a similarity threshold, and obtaining a second response message corresponding to the first response message as the third conversation content; and
	output the second conversation content or the third conversation content according to a conversation output controlling rule.

Cancel claims 3-6.

Claim 7 (Currently amended): An electronic apparatus, comprising:
a processing unit; and
a memory, coupled to the processing unit and containing instructions stored thereon, the instructions cause the electronic apparatus to perform operations upon being executed by the processing unit, the operations comprise:
obtaining a subset of a response corpus of standard response messages based on frequency of retrieval of standard response messages in the response corpus;
, wherein a plurality of pairs of response messages are provided in the character corpus database, wherein each pair of response messages comprises a first response message and a second response message, and wherein the first response message is a regular response message, and the second response message is a characterized response message corresponding to the regular response message;
obtaining a first conversation content input by a user, and generating a second conversation content which can be used as a response message according to the first conversation content using the response corpus of standard response messages;
searching the character corpus database for a third conversation content matched with the second conversation content in the character corpus database according to the second conversation content, wherein the third conversation content is located by searching for one or more first response messages each of which has a similarity with the second conversation content meeting a similarity threshold, and obtaining a second response message corresponding to the first response message as the third conversation content; and
outputting the second conversation content or the third conversation content according to a conversation output controlling rule.


Cancel claim 9.


	

Allowable Subject Matter
This communication is in response to the Amendment filed on 10/21/21 and telephone interview conducted on 1/28/22.
Claims 1-2, 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 7 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “obtain a subset of a response corpus of standard response messages based on frequency of retrieval of standard response messages in the response corpus; generate a character corpus database including characterized responses generated by applying characterized features to standard responses included in the subset of the response corpus, wherein a plurality of pairs of response messages are provided in the character corpus database, wherein each pair of response messages comprises a first response message and a second response message, and wherein the first response message is a regular response message, and the second response message is a characterized response message corresponding to the regular response message; obtain a first conversation content input by a user, and generate a second conversation content which can be used as a response message according to the first conversation content using the response corpus of standard response messages; search the character corpus database for a third conversation content matched with the second conversation content in the character corpus database according to the second conversation content, wherein the third conversation content is located by searching for one or more first response messages each of which has a similarity with the second conversation content meeting a similarity threshold, and obtaining a second response message corresponding to the first response message as the third conversation content; and output the second conversation ”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 10/21/21 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ANTIM G SHAH/Primary Examiner, Art Unit 2652